UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q/A Amendment No. 2 x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.:000-53072 EMMAUS LIFE SCIENCES, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) 310-214-0065 (COMPANY’S TELEPHONE NUMBER, INCLUDING AREA CODE) Emmaus Holdings, Inc. Former Name Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ Nox The registrant had 24,381,667 shares of common stock, par value $0.001 per share, outstanding as of August 12, 2011. EXPLANATORY NOTE This Amendment No. 2 on Form 10-Q/A (this “Amendment No. 2”) amends and restates the information contained in the Quarterly Report on Form 10-Q filed by Emmaus Life Sciences, Inc. (“we” or the “Company”) with the Securities and Exchange Commission (the “SEC”) on August 15, 2011 (the “Original Filing”), as previously amended and restated by Amendment No. 1 on Form 10-Q/A filed with the SEC on October 6, 2011 (“Amendment No. 1”).This Amendment No. 2 reflects (i) restated consolidated financial statements (including updated subsequent events in the notes to the financial statements) to record the change in the deferred tax asset valuation allowance in “other comprehensive income” and (ii) revisions based on a comment letter from the staff of the SEC.We had previously restated our consolidated financial statements for the period ended June 30, 2011 to reflect the tax effect on our unrealized gain on securities and to reflect the unrealized gain on securities to be net of the related tax effect (the “Initial Restatement”).After further analysis, EFP Rotenberg LLP, our auditors, notified us that the Initial Restatement to record the change in the deferred tax asset valuation allowance as a tax benefit was incorrect.Because the change in the valuation allowance is associated with deferred tax recorded for unrealized holding gain on securities available-for-sale, the proper treatment is to record the change in the valuation allowance in “other comprehensive income” as reported prior to the Initial Restatement. The information contained in this Amendment No. 2 amends and restates the information contained in the Original Report and Amendment No. 1, and, unless otherwise indicated in this report, this Amendment No. 2 continues to describe conditions as of the date of the Original Report, and the disclosures contained herein have not been updated to reflect events, results or developments that have occurred after the Original Report, or to modify or update those disclosures affected by subsequent events.Among other things, forward-looking statements made in the Original Report have not been revised to reflect events, results or developments that have occurred or facts that have become known to us after the date of the Original Report, and such forward-looking statements should be read in their historical context. This Amendment No. 2 should be read in conjunction with the Original Report, Amendment No. 1 and the Company’s filings made with the SEC subsequent to the Original Report, including any amendments to those filings. EMMAUS LIFE SCIENCES, INC. FORM 10-Q/A For the Quarterly Period Ended June 30, 2011 INDEX Page Part I Financial Information Item 1. Financial Statements (a) Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 1 (b) Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 and from December 20, 2000 (Inception) to June 30, 2011 (Unaudited) 2 (c) Consolidated Statement of Changes in Shareholders’ Equity (Deficit) for the Period from December 20, 2000 (Inception) to June 30, 2011 3 (d) Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 and from December 20, 2000 (Inception) to June 30, 2011 (Unaudited) 7 (e) Notes to Consolidated Financial Statements as of and for the Six Months ended June 30, 2011 (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 Part II Other Information Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 43 Item 3. Default Upon Senior Securities 43 Item 4. Removed and Reserved 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 i Item 1. Financial Statements EMMAUS LIFE SCIENCES, INC. (A Development Stage Company) Consolidated Balance Sheets As of June 30, 2011 December 31, 2010 (Unaudited) (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories Marketable securities Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Marketable securities, long-term — Intangibles, net Notes receivable Deposits Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related party — Dissenting shareholders payable — Notes payable Convertible notes payable Total current liabilities LONG-TERM LIABILITIES Notes payable — Convertible notes payable, net Total long-term liabilities Total Liabilities SHAREHOLDERS’ EQUITY (DEFICIT) Preferred stock – par value $0.001 per share, 20,000,000 shares authorized, none issued and outstanding — — Common stock – par value $0.001 per share, 100,000,000 shares authorized, 24,381,667, (excluding 47,178 shares held by stockholders who exercised dissenters’ rights) and 20,365,053 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. Additional paid-in capital Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total Shareholders’ Equity (Deficit) ) Total Liabilities & Shareholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 1 EMMAUS LIFE SCIENCES, INC. (A Development Stage Company) Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, From December 20, 2000 (date of inception) to June 30, (unaudited) (restated) (unaudited) (unaudited) (restated) (unaudited) (unaudited) (restated) Sales $ Sales Return ) REVENUES ) COST OF GOODS SOLD Cost of goods sold Scrapped inventory — Total cost of goods sold GROSS PROFIT (LOSS) ) ) OPERATING EXPENSES Research and development Selling General and administrative LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income Interest expense ) LOSS BEFORE INCOME TAXES $ ) $ ) $ ) $ ) $ ) INCOME TAXES (BENEFIT) — ) — NET LOSS $ ) $ ) $ ) $ ) $ ) OTHER INCOME Unrealized holding gain on securities available-for-sale, net of tax ) — — COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 2 EMMAUS LIFE SCIENCES, INC. (A Development Stage Company) Consolidated Statement of Changes in Shareholders’ Equity (Deficit) for the period from December 20, 2000 (Inception) to June 30, 2011 (unaudited) Common stock – par value $0.001 per share, 100,000,000 shares authorized Additional Paid-in Capital Accumulated Other Comprehensive Income Deficit Accumulated during Development
